ATTORNEY FOR APPELLANT                               ATTORNEYS FOR APPELLEE            FILED
                                                                                    Jun 27 2017, 4:15 pm
 Jack Quirk                                           Curtis T. Hill, Jr.
 Muncie, Indiana                                      Attorney General of Indiana       CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court
                                                      J.T. Whitehead
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana




                                             In the
                          Indiana Supreme Court
                                     No. 18S05-1706-CR-429

ANDY A. SHINNOCK,
                                                                 Appellant (Defendant below),

                                                 v.

STATE OF INDIANA,
                                                                 Appellee (Plaintiff below).


                   Appeal from the Delaware Circuit Court, No. 18C02-1508-F6-117
                             The Honorable Kimberly S. Dowling, Judge


     On Petition to Transfer from the Indiana Court of Appeals, No. 18A05-1606-CR-1258

                                           June 27, 2017

David, Justice.

         Defendant appealed his bestiality conviction arguing that the State failed to establish the
corpus delicti of the offense, rendering evidence of his confessions inadmissible. Finding that the
State presented independent evidence that provided an inference that Defendant committed
bestiality, we hold that defendant’s confessions were admissible. Accordingly, we affirm the trial
court.
                                 Facts and Procedural History

        In August 2015, Paul Moore and Andy Shinnock were roommates in Muncie, Indiana.
Moore’s two dogs, a female pit bull named Baby Girl and a male Labrador Retriever mix named
Cosmo, lived with them. One morning, Moore returned home from work, and neither of his dogs
were waiting to greet him at the door like they usually did. Moore called for them. Cosmo
eventually came to him, but Baby Girl did not. Moore noticed the apartment was messy. That is,
there was dog feces all over the floor and dog food scattered about. This was also unusual. Moore
opened the door to Shinnock’s room. Baby Girl came out and ran underneath the couch.


        Moore observed Shinnock in his room, wearing his boxer shorts and with an erection.
When Moore asked Shinnock why his dog was locked inside of Shinnock’s bedroom, Shinnock
admitted to Moore that he tried to have sexual contact with the dog. Moore called police. When
police arrived and asked for Shinnock’s version of events, Shinnock admitted he had sex with
Moore’s dog.


        At a bench trial and over Shinnock’s objection, the trial court admitted evidence of
Shinnock’s statements to both Moore and the police. The trial court found Shinnock guilty (but
mentally ill) of Bestiality, a Level 6 Felony. Shinnock appealed, arguing the trial court abused its
discretion when it admitted evidence of his admissions of guilt, in violation of the corpus delicti
rule.


        In a published opinion, the Court of Appeals reversed Shinnock’s conviction holding that
the State was required to prove penetration of the dog’s sex organ by a male sex organ before it
could admit Shinnock’s statement into evidence. The State seeks transfer, which we now grant,
vacating the Court of Appeals opinion. Ind. App. Rule 58(A).

                                       Standard of Review

        The trial court is afforded wide discretion in ruling on the admissibility of evidence.
Nicholson v. State, 963 N.E.2d 1096, 1099 (Ind. 2012). On appeal, evidentiary decisions are




                                                2
reviewed for abuse of discretion and are reversed only when the decision is clearly against the
logic and effect of the facts and circumstances. Id.


                                            Discussion

       At issue in this case is whether the trial court properly admitted Shinnock’s statements to
Moore and police into evidence. Shinnock argued, and the Court of Appeals found, that doing so
violated the corpus delicti rule.


       In Indiana, a person may not be convicted of a crime based solely on a nonjudicial
confession of guilt. Green v. State, 159 Ind. App. 68, 304 N.E.2d 845, 848 (1973). Rather,
independent proof of the corpus delicti is required before the defendant may be convicted upon a
nonjudicial confession. Id. Proof of the corpus delicti means “proof that the specific crime
charged has actually been committed by someone.” Walker v. State, 249 Ind. 551, 233 N.E.2d
483, 488 (1968). Thus, admission of a confession requires some independent evidence of
commission of the crime charged. Workman v. State, 716 N.E.2d 445, 447 (Ind. 1999). The
independent evidence need not prove that a crime was committed beyond a reasonable doubt, but
merely provide an inference that the crime charged was committed. Malinski v. State, 794 N.E.2d
1071, 1086 (Ind. 2003). This inference may be created by circumstantial evidence. Id.


       The purpose of the corpus delicti rule is to prevent the admission of a confession to a crime
which never occurred. Hurt v. State, 570 N.E.2d 16, 19 (Ind. 1991). The State is not required to
prove the corpus delicti by independent evidence prior to the admission of a confession, as long
as the totality of independent evidence presented at trial establishes the corpus delicti. McManus
v. State, 541 N.E.2d 538, 539-40 (Ind. 1989).


       Here, Shinnock was charged with bestiality.        Thus, the State had to prove that he
“knowingly or intentionally perform[ed] an act involving . . . penetration of an animal’s sex organ
by the human male sex organ. Ind. Code § 35-46-3-14(4).         The Court of Appeals found that
because the State did not present evidence of the penetration element, Shinnock’s confessions were
inadmissible.




                                                 3
       The State argues that the Court of Appeals confused two different corpus delicti categories:
1) the requirement for admitting a confession into evidence; and 2) the evidence sufficient to
uphold a conviction. The State further argues that the Court of Appeals opinion holds the State to
the incorrect higher burden of what is required to uphold a conviction instead of the lower threshold
for admission of the evidence. It quotes another Court of Appeals opinion that explains the two
categories and what is required for each:

               . . . the State’s case may be tested by reference to the corpus delicti
               in two ways. For the preliminary purpose of determining whether
               the confession is admissible, the State must present evidence
               independent of the confession establishing that the specific crime
               charged was committed by someone. Duling v. State (1976), 170
Ind. App. 607, 354 N.E.2d 286, 290. The degree of proof required
               to establish the corpus delicti for admission of a confession is that
               amount which would justify the reasonable inference that the
               specific criminal activity had occurred. Id. It is not necessary to
               make out a prima facie case as to each element of the offense
               charged, Fleener v. State (1980), 274 Ind. 473, 412 N.E.2d 778, and
               the corpus delicti may be shown by circumstantial evidence. Grey
               v. State (1980), 273 Ind. 439, 404 N.E.2d 1348.

               On the other hand, in order to sustain a conviction the corpus delicti
               must be proved beyond a reasonable doubt. Grey, id.; Duling, supra.
               In determining the sufficiency of the evidence for conviction, the
               confession may be considered along with the independent evidence.
               Duling, 354 N.E.2d at 291.

Harkrader v. State, 553 N.E.2d 1231, 1232–33 (Ind. Ct. App. 1990).


       We agree with the State. The corpus delicti evidence required to have a confession
admitted is not the same as the corpus delicti evidence required to sustain a conviction. Here, in
order make Shinnock’s confessions admissible, all the State had to present was independent
evidence that provided an inference that the crime charged was committed. Malinski, 794 N.E.2d
at 1086. Such evidence may be circumstantial. Id. Further, there is no requirement that all of the
elements of the crime be proven prior to introduction of the confessions. See Jones v. State, 253
Ind. 235, 249, 252 N.E.2d 572, 580 (1969) (“it is not necessary to make out a prima facie case as
to each element of the crime charged nor is it necessary to prove each element of the crime charged
beyond a reasonable doubt before a confession is admissible.”)



                                                 4
        Due to the nature and circumstances of this matter, there is no direct evidence of what
happened to Baby Girl. However, there is ample circumstantial evidence that provides an
inference that Shinnock committed bestiality. That is, Baby Girl was not there to greet Moore
when he arrived home like she usually did. Instead, she was found trapped in Shinnock’s bedroom
with him. He was in his underwear and had an erection. The floor was covered in dog feces,
which was unusual. When Moore opened the door to Shinnock’s room, Baby Girl ran to hide
under the couch. All the facts taken together suffice to demonstrate both that the dog was a victim
and that Shinnock committed the crime. Accordingly, the trial court properly found that the corpus
delicti rule was satisfied and admitted the confessions into evidence.


                                           Conclusion

       We hold that because the State introduced evidence that provided an inference that the
crime of bestiality was committed, the confessions were admissible and we affirm the trial court.


Rush, C.J., Massa and Slaughter, J.J., concur.




                                                 5